Citation Nr: 0533270	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-10 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for loss of vision of the 
right eye secondary to pineal region brain tumor, 
postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In January 2004, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A transcript of the 
hearing is associated with the claims file.

The veteran's claim was previously before the Board and 
remanded in July 2004.  As directed by the remand, the 
Appeals Management Center (AMC) provided the veteran with 
additional notice of the Veterans Claims Assistance Act, 
requested and received all laboratory reports from a VA 
medical center, and obtained a medical opinion as to the 
veteran's claim.  In addition, the remand directed the AMC to 
request additional private medical records.  In a July 2004 
letter, the veteran was asked to provide a release of 
information as to these records so that the AMC could request 
them.  He did not provide a release, so the AMC could not 
complete the request.  As all the requested additional 
development has been completed to the extent possible, the 
veteran's claim is now again properly before the Board.

In addition, we note that the veteran submitted a written 
statement in May 2005 indicating that he was not informed of 
a recent examination, and wanted to be rescheduled.  However, 
the review of the case which was conducted in March 2005 
involved only the veteran's claims file.  The VA reviewer 
specifically indicated that he had no need to examine the 
veteran in order to render an opinion on his claim.  
Therefore, the Board finds that a remand is unnecessary to 
afford the veteran an additional examination.




FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's loss of 
vision of the right eye is secondary to his service-connected 
pineal region brain tumor, postoperative.


CONCLUSION OF LAW

Loss of vision of the right eye was not incurred in or 
aggravated by service, nor is it secondary to service 
connected pineal region brain tumor, postoperative.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
complaints of, or treatment for, any vision problems.  His 
separation examination report shows normal vision in both 
eyes.

An October 1979 VA hospitalization record shows a diagnosis 
of pineal region tumor.  The veteran complained of diplopia 
and blurring vision for about a month.

A December 1979 VA hospital record shows the veteran 
continued to receive treatment for his tumor.  He reported 
improvement in his vision, with only slight blurring 
remaining.

An April 1980 VA treatment record shows that the the 
veteran's visual field testing, done in March, was within 
normal limits.

In November 1983, the veteran underwent VA examination.  He 
indicated that just after his separation from service he saw 
an eye doctor and was referred for a brain scan.

VA outpatient laboratory reports dated from January to 
November 1992 show no diagnosis of, or tests for, herpes 
viruses.

January 1992 VA hospitalization records show the veteran had 
a five-day history of a red, irritated right eye.  He had 
previously been treated for conjunctivitis, but had no 
improvement.  He was subsequently found to have panuveitis in 
his right eye.  

March 1992 private hospitalization records show the veteran 
was diagnosed with acute retinal necrosis syndrome of the 
right eye.  It was felt that it was secondary to herpes 
simplex virus.  He was also diagnosed with retinal detachment 
of the right eye, possibly rhegmatogenous versus tractional.  
He underwent surgery, and the postoperative diagnosis was 
combined tractional and serous retinal detachment of the 
right eye, with no retinal holes detected.

March 1992 VA hospitalization records show the veteran had 
developed acute retinal necrosis syndrome of the right eye, 
which was diagnosed in January 1992.  He had noticed 
decreased vision in his right eye about five or six days 
prior to this admission.

November 1995 VA treatment records show the veteran 
complained of pain in his head that radiated to his right 
eye, which then throbbed.  The veteran denied any associated 
eye changes and reported no dizziness.  On examination, he 
had a cataract on the right eye.

In January 1999, the veteran underwent examination for his 
service-connected brain disability.  Since his surgery, the 
veteran reported a loss of vision in the right eye, of 
unclear etiology.

A November 2000 VA outpatient record shows the veteran 
complained of right eye pain that he described as throbbing.  
It occurred three or four times per week.

In March 2001, the veteran underwent VA examination.  He 
stated that he had suffered a retinal detachment ten years 
before.  The doctor told him it was caused by an infection of 
the tumor or a shunt in his head.  His medical records were 
reviewed.  The diagnosis was a history of total retinal 
detachment of the right eye, secondary to presumed acute 
retinal necrosis syndrome status post scleral buckle and 
vitrectomy surgeries.  The right eye was subsequently legally 
blind.  Other diagnoses were mature cataract of the right 
eye, iris synechiae of the right eye, mixed astigmatism of 
the left eye, and presbyopia.

In October 2002, the veteran underwent VA examination.  He 
had a history of retinal detachment in 1992.  It was detached 
for one week prior to repair.  His vision was not restored 
after retinal surgery.  He also had a brain tumor in the 
pineal region.  However, the brain tumor did occur prior to 
the retinal detachments.  It was noted that the two events 
were unrelated.  After examination, it was determined the 
veteran had sustained a retinal detachment, which sounded 
like it went untreated for more than a week and had poor 
results.  There was some question about acute retinal 
necrosis syndrome in the right eye.  The examiner indicated 
here was no way of telling that from his history or 
examination.  The diagnosis was history of retinal detachment 
with repair, vision not restored.  The veteran now had a 
blind right eye.

In December 2002, a VA examiner submitted an addendum to the 
veteran's VA examination, following a review of his records.  
The examiner found that a connection could not be determined 
between the veteran's pineal tumor and his right eye ocular 
problem.  The veteran's acute retinal necrosis with 
subsequent total retinal detachment was presumed to be from 
herpes simplex virus.  However, no confirmatory test could be 
found in the records provided.  It was thought to be highly 
unlikely that the veteran's ocular condition was in any way 
related to his neurological surgery.  In the examiner's 
opinion, there was no relationship.

In January 2004, the veteran testified before the 
undersigned.  His representative pointed out that, while the 
RO stated that the veteran's right eye blindness was due to 
herpes simplex, the veteran was never diagnosed with that 
disorder.  The veteran noted he had blood work done at the 
VA.  No sexually transmitted diseases showed up positive in 
his blood work.  The veteran reported that he began having 
visual problems when he had surgery for his tumor.  For at 
least two months afterwards, the veteran had to do eye 
strengthening tests.  In 1999, he was diagnosed with a 
detached retina.

In March 2005, the veteran's claims file was submitted to a 
VA physician to render an opinion.  He indicated he reviewed 
the veteran's medical charts, notes, and relevant data.  It 
was noted that the veteran had a history of a brain tumor in 
the pineal region that was removed in a neurosurgical 
procedure performed in 1979.  He was diagnosed with Acute 
Retinal Necrosis Syndrome (ARN) in 1992.  He subsequently 
suffered a retinal detachment and was left with very poor 
vision in his right eye.

The reviewing physician noted that ARN is a very devastating 
infection of the retina.  It was caused by any of the group 
of viruses known as herpes viruses.  These included herpes 
simplex virus, varicella zoster virus, and cytomegalovirus.  
Approximately 70 percent of cases of ARN are caused by 
varicella zoster virus.  About 25 percent were caused by 
herpes simplex virus, and approximately five percent are 
caused by cytomegalovirus.  These percentages were based on 
current practice patterns and the current availability of the 
polymerase chain reaction test, allowing for more accurate 
diagnosis of infections, including viral infections.  ARN 
remains a clinical diagnosis, made by examination of the 
patient.  Laboratory tests can confirm the etiologic agent, 
but are not necessary to make the diagnosis.

Serologic testing for herpes simplex virus (HSV) for the 
veteran was apparently done, but the medical professional was 
not able to find the results.  Regardless, whether he was 
positive for HSV or not, the clinical diagnosis of ARN was 
made.  Based upon the description of the veteran's case, the 
diagnosis appeared to have been correct.  ARN is an 
infectious disease.  It is caused by one of the viruses in 
the herpes family.  While the veteran may not have had any 
other signs of a herpetic infection, this was not uncommon.  
Patients may have ARN without other signs of infection.

The reviewer stated that the fact that the veteran had a 
neurological procedure performed thirteen years before he had 
ARN is likely irrelevant.  The medical professional reviewed 
the 1991 article entitled "Diagnosis and Management of the 
Acute Retinal Necrosis Syndrome" submitted by the veteran.  
In the reviewer's opinion, the article was based on the 
treatment and knowledge of the time period.  Much had been 
learned about ARN since the time of the article.  There was 
no link established between prior neurosurgical procedures 
and ARN.  The same article indicated that negative viral 
cultures or a failure to detect viral inclusions on 
histopathologic examination of the material did not rule out 
the diagnosis of ARN.  The reviewer stated that more recent 
information shows that, in patients who present with ARN 
clinically, the disease process is caused by an infection 
with a virus in the herpes family in the overwhelming 
majority of cases.  The ARN and subsequent retinal detachment 
suffered by the veteran are unlikely to be related to the 
neurosurgical excision of a tumor in the pineal region or to 
the shunt that was inserted.  The reviewer summed up by 
noting that the above opinion was based on the medical 
charts, notes, and relevant data presented to him, and he did 
not see a need to examine the veteran.

In a September 2005 written statement, the veteran indicated 
that he had not received a notice telling him about an 
examination.  He, therefore, wanted to be rescheduled.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was done.

In a February 2001 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
July 2002 statement of the case (SOC) and July 2002, January 
2003, June 2003, and May 2005 supplemental statements of the 
case (SSOCs) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the July 2002 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005), a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by active military service.  
In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
disabilities become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  The veteran's claimed disorder 
is not included in this presumption.

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

Here, the veteran seeks service connection for his loss of 
vision in the right eye.  He believes, and contends, that it 
is related to his postoperative pineal region brain tumor, 
for which he has previously been awarded service connection.  
The veteran has not contended that his loss of vision was 
directly due to his military service, and his service medical 
records are negative for any vision complaints.  Therefore, 
direct service connection is not warranted.

With regard to whether the veteran's right eye vision 
problems are related to his service-connected postoperative 
pineal region brain tumor, the factual evidence shows the 
veteran received a diagnosis of a pineal region tumor in 
October 1979 and complained of diplopia and blurring vision 
for a month.  Thereafter, it improved and was normal in March 
1980.  The veteran underwent surgery for his pineal brain 
tumor in April 1980.  He was then diagnosed with ARN in March 
1992.  Thereafter, various medical records show that the 
veteran had problems with the sight in his right eye.

It is clear the veteran has a current diagnosis of ARN, which 
resulted in the loss of vision in his right eye.  Therefore, 
at issue is whether the veteran's right eye loss of vision is 
related to his service-connected pineal brain tumor or the 
resulting surgery.  The veteran and his representative 
contended that it is.

However, there is no competent medical evidence of record to 
substantiate the veteran's contentions.  As the factual 
evidence shows, he was afforded a VA examination in October 
2002.  The December 2002 addendum to that examination shows 
the examiner found that a connection could not be made 
between the veteran's pineal tumor and surgery and his 
current ARN or vision loss.  The examiner notes that it was 
presumed the veteran's ARN was the result of herpes simplex 
virus, even though no confirmatory test result could be found 
in the records.  It was highly unlikely the two events were 
connected.

In addition, in March 2005, the veteran's claims file was 
provided to a VA examiner for an additional opinion.  This 
examiner concurred with the previous opinion and further 
elaborated that ARN was nearly always caused by a herpes 
virus.  It has never been shown to be the result of a pineal 
brain tumor or the shunt inserted during the veteran's 
surgery.  The examiner further explained that it was highly 
likely for the veteran to have a herpes simplex virus and 
have no diagnosis nor show any symptoms.  Therefore, he 
concluded that it was unlikely that the veteran's current 
diagnosis was related to his pineal region brain tumor or the 
shunt.

In evaluating the evidence of record, it is clear that the 
weight of the evidence is against service connection for the 
veteran's claim.  The only two competent medical opinions of 
record state that it is unlikely that the veteran's vision 
loss is related to his pineal brain tumor.  The only opinion 
that links the two diagnoses is the veteran's personal 
opinion.

The Board recognizes that the veteran believes that his ARN 
and loss of vision in the right eye is related to his pineal 
brain tumor.  His sincerity is not in question.  However, 
while the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).

Therefore, the evidence preponderates against the claim for 
service connection for loss of vision of the right eye 
secondary to pineal region brain tumor, postoperative, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for loss of vision of the 
right eye secondary to pineal region brain tumor, 
postoperative, is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


